Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/22 has been entered.

NEW GROUND OF REJECTION NECESSITATED BY THE AMENDMENT

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are indefinite because 'the nucleic acid assay' in line 10 of amended independent claim 19 lacks proper antecedent basis.  Correction is required.


MAINTAINED REJECTIONS

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or 	composition of matter, or any new and useful improvement thereof, may obtain a patent 	therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or product without significantly more.  The claims recite a kit comprising 'engineered' nucleic acids having nucleotide sequences which occur in nature in miRNAs, and which are detectable.  Each such nucleic acid is a judicial exception.  The current eligibility guidelines make it clear that engineered or synthesized nucleic acid fragments corresponding to nucleotide sequences occurring in Nature, including probes and primers, are judicial exceptions, and such fragments are detectable in assays, such as by use of nucleic acid-binding dyes.  This judicial exception is not integrated into a practical application because merely placing more than one judicial exception into proximity in a kit does not in any way alter the structures and properties of the individual judicial exceptions.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nucleic acid assay reagents include natural products such as a polymerase and nucleotides, and instructions merely relate to an intended use of the kit, and thus carry no patentable weight.






REPLY TO ARGUMENTS

5.	With respect to the above rejection, the arguments of the response filed 07/29/22 have been fully considered, but are not found persuasive.  The response argues on page 6 that the amended claims are not directed to naturally occurring components because they require engineered nucleic acids that are detectable.  This is not found persuasive because as noted above, engineered or synthesized nucleic acid fragments corresponding to nucleotide sequences occurring in Nature, including probes and primers, are judicial exceptions, and such fragments are detectable in assays, such as by use of nucleic acid-binding dyes.  In order to satisfy the current eligibility guidelines, such fragments must be modified to contain a detectable moiety, such as a fluorescent dye. 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-10, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mounier et al. (US 2017/0233814).

These claims are drawn to a method comprising obtaining a sample from a patient, and detecting hsa-miR-4529-3P and at least one other miRNA selected from: hsa-miR-3124-5P, hsa-miR- 4423-3P, hsa-miR-4530, hsa-miR-4668-5P, and hsa-miR-4727-3P.
Mounier et al. discloses a method comprising obtaining a sample from a patient and detecting all six of these miRNAs (see claim 5, section 1)).  That is, claim 1 requires detection of hsa-miR-4423-3P, and claim 5, part 1) requires further detection of hsa-miR-4529-3P, hsa-miR-3124-5P, hsa-miR-4530, hsa-miR-4668-5P, and hsa-miR-4727-3P.  Although detection in Mounier et al. is in the context of rosacea, not cancer, the same miRNAs are detected as in the instant claims, and thus the skilled artisan would understand that said miRNAs are inherently cancer associated, even though this was not known in Mounier et al.  In other words, the claimed methods cannot be distinguished from the method of Mounier et al. because the same miRNAs are detected.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mounier et al.
These claims are drawn to the method as described and rejected above, with further limitations regarding type of patient, type of nucleic acid assay, or monitoring a patient after a certain time period, or to an array comprising probes targeting the noted miRNAs, or to a kit comprising nucleic acids specific for the noted miRNAs.
Although Mounier et al. does not explicitly disclose such a method, array, and kit, one of ordinary skill in the art would have been motivated to apply the disclosure of Mounier in this manner because the methods merely involve a patient type and nucleic acid assay types that were well known and common knowledge in the prior art; because Mounier et al. directly suggests ‘monitoring’ miRNAs, which means analysis over desired time periods (see paragraph 0025); because Mounier et al. discloses the use of microarrays in miRNA analysis (see paragraph 0113); or because Mounier et al. discloses kits for use in miRNA analysis (see paragraphs 0014 and 0025).  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods and to make and use the claimed arrays and kits.

REPLY TO ARGUMENTS

9.	With respect to the above section 102 and 103 rejections, the arguments of the response filed 07/29/22 have been fully considered, but are not found persuasive.  The response argues on pages 7-8 that the Office must provide rationale or evidence to show inherency.  The Office has indeed done so by pointing out that the miRNAs detected in Mounier et al. are identical to the miRNAs required in the claims.  A given miRNA is the same whether it be designated as cancer-associated or rosacea-associated; the designation does not in any way affect the miRNA sequence.  Thus, the designation 'cancer-associated' does not distinguish the claims from the disclosure of Mounier et al. 

CONCLUSION

10.	No claims are free of the prior art.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/04/22

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637